DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "shapes of the plurality of frame portions" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the shapes of the frames are “common with each other,” it is unclear to the examiner in which manner they shapes are common, such as shape, axis, location, and so on; therefore the claim is indefinite.
Claim 1 further recites that “the frame portions are arranged in accordance with a constant regularity.” It is unclear to the examiner what this constant regularity is in relation to, since it could be circumferentially with a space between them, longitudinally, vertically, and so on; therefore the claim is indefinite.
The term “genreally” in claim 1 (“generally cylindrical”) is a relative term which renders the claim indefinite. The term “genreally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grayhack et al. (4,611,594) in view of Barry (2002/0151917).
Grayhack discloses a catheter (112) for removing a foreign substance in a blood vessel (Fig. 10-15), the catheter comprising: a tube (117) configured to be inserted in the blood vessel (Fig. 10-15 and Abstract); and a capturing unit (152) provided on a distal end of the tube (Fig. 10-15) and configured to be radially expandable (Fig. 10-15 and Col. 4 Line 66-Col. 5 Line 32) and to be guided into the blood vessel through the tube to capture the foreign substance in the blood vessel (Fig. 10-15 and Abstract); and a guide unit (11) configured to guide a foreign substance between the guide unit and the capturing unit toward the capturing unit (Fig. 10-15), the guide unit comprising wire members (14a), each of the wire members being convex toward a wall of the blood vessel when the guide unit is placed inside the blood vessel (Fig. 4-6 and 10-15), wherein the capturing unit includes a plurality of frame portions (each frame leg 150 is being interpreted as a portion) and a plurality of sheet portions (the examiner is interpreting this as a plurality of portion of the sheet 152 where the sheet is divided into a plurality of portions), wherein the capturing unit forms a capturing chamber (Fig. 13-15), an opening area (153) of which is decreased as it goes from a distal end opening of the capturing chamber toward a proximal end opening of the capturing chamber in an expanded state of the capturing 
Grayhack further discloses that the capturing unit is configured such that an outer side of the capturing unit touches a wall of the blood vessel when the capturing unit is expanded (Fig. 13-14 where it is capable of touching the blood vessel in the expanded shape); wherein the capturing unit and the guide unit are sized such that the foreign substance guided toward the capturing unit is nodulized between the plurality of frame portions of the capturing unit and the wire members of the guide unit (Fig. 13-15 where it can break the stone if enough force is applied); wherein the capturing unit comprises a portion configured to expand in a bowl shape extending from an end of the tube when the capturing unit is expanded (Fig. 13-14); wherein the plurality of sheet portions are configured to cover gaps between the plurality of frame portions (Fig. 10).
Grayhack teaches all the limitations discussed above, however in the embodiment of Fig. 10-14, Grayhack in the embodiment of Fig. 10-15 does not specify that the shape of the contracted state the device is generally cylindrical. 

Thus, one of ordinary skill in the art would have found it obvious to modify the shapes of the device in its contracted state to by generally cylindrical since it has been held that changing the shape of a working part involves only routine skill in the art.  In re Dailey; 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the shape of the device in the contracted state to be generally cylindrical since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Grayhack teaches all the claimed limitations discussed above however, Grayhack does not disclose that each of the plurality of frame portions includes a protrusion provided only on an inner side of the capturing unit, wherein each of the plurality of protrusions extends in the axial direction from a proximal end to a distal end of the capturing unit.
Barry discloses a device to remove foreign substance from the body having a capturing unit where the inner surface includes protrusion (ribs 92) provided only on an inner side of the capturing unit (Fig. 8-9 and [0035]), wherein each of the plurality of protrusions extends in the axial direction from a proximal end to a distal end of the capturing unit (Fig. 8-9 and [0035]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Grayhack with protrusions/ribs on the frame in view of the teachings of Barry, in order to grip the foreign substance ([0035]). 
Response to Arguments
Applicant’s arguments filed 12/17/21 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference when considered in combination appear to teach the claimed limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771